Citation Nr: 0728804	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  07-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, including combat service during World War II, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

In August 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In written argument dated in July 2007, the veteran's 
accredited representative raised the issue of entitlement to 
service connection for tinnitus.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his statements, the veteran reports having hearing loss 
since service, which he attributes to in-service acoustic 
trauma.  In addition, the veteran's daughter relates that her 
father has had great difficulty hearing since she was a very 
young child.

The claims file reflects that the veteran wore hearing aids 
prior to his claim for bilateral hearing loss, however, no 
medical records are present which indicate a prescription for 
hearing aids or a diagnosis of bilateral hearing loss prior 
to the VA examination.

In May 2006 the veteran was afforded a VA examination to 
determine nature and extent of the veteran's bilateral 
hearing loss as well as whether it is at least as likely as 
not that his bilateral hearing loss was related to his 
military service.  The examiner, however, did not comment on 
the veteran's report of a continuity of symptomology or 
provide an opinion that is adequate for rating purposes.  In 
light of the possibly outstanding records and the May 2006 
examiner's inability to respond to the RO's inquiry, the 
Board finds that the veteran should be afforded another 
medical examination.  See Howell v. Nicholson, 19 Vet. 
App. 535, 539 (2006); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 433 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim from January 1946 
to the present.  The veteran should be 
specifically asked to identify the 
records concerning his earliest 
diagnosis/treatment for hearing loss.  
Attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the veteran's hearing 
loss since service, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's hearing loss is 
related to or had its onset during 
service, and particularly, to his report 
of in-service acoustic trauma.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



